NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2007-3203



                                  CRAIG A. ADAMS,

                                                            Petitioner,

                                           v.


                           DEPARTMENT OF THE ARMY,

                                                            Respondent.


      Nicole M. Smithson, The Law Offices of Sherriee L. Detzler, P.L.L.C., of Utica,
Michigan, argued for petitioner.

      Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent. With
her on the brief were Jeffrey S. Bucholtz, Assistant Attorney General, Jeanne E.
Davidson, Director, and Todd M. Hughes, Deputy Director. Of counsel on the brief was
Therese M. Novell, Attorney, Department of the Army, of Warren, Michigan.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                      2007-3203

                                 CRAIG A. ADAMS,

                                                        Petitioner,
                                           v.


                          DEPARTMENT OF THE ARMY,

                                                       Respondent.




                                   Judgment


ON APPEAL from the        Merit Systems Protection Board

in CASE NO(S).            CH0752060251-1-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (GAJARSA, LINN, and DYK, Circuit Judges).

                          AFFIRMED. See Fed. Cir. R. 36.


                                           ENTERED BY ORDER OF THE COURT




DATED April 10, 2008                       /s/ Jan Horbaly__
                                           Jan Horbaly, Clerk